Exhibit 10.13

Dear:

As you are aware, your employment with Great Wolf Resorts, Inc., a Delaware
corporation or its indirect subsidiary, Great Lakes Services, LLC, a Delaware
limited liability company (collectively, “GWR”) is subject to the personnel
policies and procedures that apply to GWR’s to GWR’s corporate employees in
general. Such policies and procedures may be adopted, revised or deleted from
time to time by GWR, at its sole discretion. Your employment with GWR is on an
“at will” basis, such that either you or GWR may terminate the employment
relationship at any time with or without notice and with or without Cause (as
defined below).

Without limiting the generality of the foregoing, the purpose of this letter of
agreement (“Agreement”) is to set forth the terms and conditions pursuant to
which you will be eligible to receive a severance payment from GWR in the event
of termination of your employment by GWR without Cause following a Change of
Control (as defined below).

 

I. For purposes of this Agreement:

 

  1. The term “Change of Control” shall mean any one or more of the following:

 

  (a) The sale, lease, transfer, conveyance or other disposition, in one
transaction or a series of related transactions, of all or substantially all of
the assets of GWR other than to an affiliate of GWR;

 

  (b) The sale, transfer, exchange or other disposition, in a single transaction
or in multiple related transactions, by one or more shareholders of GWR of more
than fifty percent (50%), in the aggregate, of the outstanding voting securities
of GWR if the holders of such voting securities prior to such transaction(s) do
not own, in the aggregate, more than fifty percent (50%) of the outstanding
voting securities of GWR following such transaction(s); and/or

 

  (c) Over a period of two years or less, individuals who constitute the Board
of Directors of GWR (including those individuals who were elected to serve but
have not taken office) cease for any reason to constitute at least a majority of
the Board of Directors of GWR.

 

  2. The term “Cause” shall mean:



--------------------------------------------------------------------------------

  (a) You are convicted of, plead guilty to or confess or otherwise admit to any
felony or any act of theft, bribery, fraud, misappropriation, embezzlement or
similar act of dishonesty;

 

  (b) There is any act or omission by you involving malfeasance or gross
negligence in the performance of your duties and responsibilities at GWR to the
material detriment of GWR;

 

  (c) You violate any provision of any code of conduct adopted by GWR, or any
other GWR written policy, that applies to you and any other GWR employees if the
consequence of such violation by any person subject to such code of conduct
ordinarily would be a termination of his or her employment by GWR; or

 

  (d) You fail to comply with the reasonable instructions of your supervisor on
more than one occasion, to the material detriment of GWR.

 

  3. The term “Disability” shall mean any physical or mental condition which
renders you unable, even with reasonable accommodation by GWR, to perform the
essential functions of your job for a period of at least one hundred eighty
(180) consecutive days and which renders you eligible to receive benefits under
GWR’s long-term disability plan as of the date that your employment terminates.

 

II. Severance Payment

In consideration of your acknowledgments and agreements as set forth in this
Agreement, if, at any time within twelve (12) months following a Change of
Control, GWR terminates your employment without Cause, GWR shall pay to you an
amount equal to twelve (12) months of your then-current annual base salary, less
normal payroll withholdings for income and employment taxes (“Severance
Payment”). The Severance Payment shall be payable in one lump sum within thirty
(30) days of the effective date of the termination of your employment with GWR.
Notwithstanding the foregoing, in no event shall the Severance Payment be due if
GWR terminates your employment for Cause or as the result of your death or
Disability. Except as expressly provided in this Agreement or as required by
law, you shall not be entitled to receive, and GWR shall not be obligated to
make, any other payments in connection with the termination of your employment
with GWR.

 

III. Non-Competition, Non-Solicitation and Non-Disclosure

You acknowledge that (a) GWR is engaged in the business of planning, developing
and operating family resorts featuring indoor waterparks and other entertainment
amenities (“Business”), (b) GWR’s Business and services are highly specialized,
(c) the identity and particular needs of GWR’s customers and suppliers are not
generally known, (d) the documents and information regarding GWR’s customers,
suppliers, services, methods of operation, sales, pricing and costs are highly
confidential and, in some instances, constitute Trade Secrets (as defined
below), (e) the services rendered by you to GWR have been or will be of a
special and unusual character which have a unique value to GWR, and (f) you have
had or will have access to Trade Secrets and Confidential Information (as
defined below), the loss of which cannot be adequately compensated by



--------------------------------------------------------------------------------

damages in an action at law. In light of the foregoing acknowledgments and in
consideration of the Severance Payment, you agree as follows:

 

  1. Except as may be required in the performance of your professional duties
for GWR, you shall not use or disclose, directly or indirectly, any Trade
Secrets or Confidential Information during your employment with GWR and
thereafter to the extent any such Trade Secret or Confidential Information is
not generally known to the public through no fault of you or others similarly
obligated to maintain the confidentiality thereof. The foregoing obligation
shall not prohibit your use of general skills and know-how acquired during and
prior to your employment by GWR, so long as such use does not involve the use or
disclosure of Confidential Information or Trade Secrets.

For purposes of this Agreement:

 

  (a) The term “Trade Secret” shall mean all information possessed by or
developed for GWR, including, without limitation, a compilation, program,
device, method, system, technique or process, of which all of the following
apply: (i) the information derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable through proper means by, other persons who can obtain economic
value from its disclosure or use; and (ii) the information is the subject of
efforts to maintain its secrecy that are reasonable under the circumstances.

 

  (b) “Confidential Information” means information, to the extent it is not a
Trade Secret, which is possessed by or developed for GWR, including by you, and
which relates to GWR’s existing or potential business or technology, which
information is not generally known to the public and which information GWR seeks
to protect from disclosure to its existing or potential competitors or others,
including, without limitation, business plans, contemplated future locations and
development plans, strategies, existing or proposed bids, costs, technical
developments, existing or proposed research projects, financial or business
projections, investments, marketing plans, negotiation strategies, training
information and materials, customer lists, information generated for customer
engagements and information stored or developed for use in or with computers.
Confidential Information also includes information received by GWR from others
which GWR has an obligation to treat as confidential and to adhere to specified
restrictions on the use thereof, including all information obtained in
connection with customer engagements. Confidential Information does not include
information you rightfully possessed and knew before your association with GWR,
information that becomes generally known to the public domain through no fault
of you or others similarly obligated to maintain the confidentiality thereof,
and information unrelated to the Business that you independently develop without
access to or use of Trade Secrets or Confidential Information.

During your employment by GWR, you shall do what is reasonably necessary to
prevent the unauthorized use, misappropriation or disclosure, and the threatened



--------------------------------------------------------------------------------

unauthorized use, misappropriation or disclosure, of Trade Secrets and
Confidential Information.

Immediately upon the termination of your employment with GWR for any reason, or
at any other time upon the request of GWR, you shall promptly deliver to GWR,
and not retain any electronic, paper or other copies of, all documents and other
materials in your possession which contain Confidential Information or Trade
Secrets in whatever form, media, format or context.

 

  2. During the term of your employment with GWR and for a period of twelve
(12) months following the voluntary or involuntary termination of your
employment with GWR for any reason, you shall not, directly or indirectly, as an
individual or as a partner, member, manager, director, owner, employee, agent,
advisor, consultant, independent contractor or otherwise, (a) solicit or induce
any employee of GWR to leave his or her employment with GWR, (b) solicit or
induce any independent contractor of GWR to terminate his/her or its
relationship with GWR, (c) interfere with any person’s or entity’s relationship
with GWR as an employee or independent contractor, or (d) induce or attempt to
induce any person or entity to breach his or her employment agreement or
independent contractor agreement with GWR. The foregoing obligation shall not
prohibit you, as an individual or as a partner, member, manager, director,
owner, employee, agent, advisor, consultant or otherwise, from hiring or
engaging any employee or independent contractor of GWR who voluntarily seeks
such employment or engagement without solicitation or inducement by you.

 

  3. During the term of your employment with GWR and for a period of twelve
(12) months following the voluntary or involuntary termination of your
employment with GWR for any reason, you shall not, directly or indirectly, as an
individual or as a partner, member, manager, director, owner, employee, agent,
advisor, consultant, independent contractor or otherwise, divert, induce or
attempt to divert or induce, or assist any other person to divert, induce or
attempt to divert or induce, any customer or supplier of GWR with which you had
material business contact during your employment with GWR, to reduce or
discontinue its relationship with GWR or any of its affiliates.

 

  4. During the term of your employment with GWR and for a period of twelve
(12) months following the voluntary or involuntary termination of your
employment with GWR for any reason, you shall not (a) serve as a partner,
employee, consultant, independent contractor, officer, director, member,
manager, agent, associate or otherwise for the owner, developer or operator of,
or (b) whether directly or indirectly, finance, acquire any interest in, own,
lease, operate, manage, invest in, design, develop, manage, organize or
otherwise affiliate yourself with, any hotel, condominium, timeshare facility or
other residential or transient residential facility which features indoor water
amenities in excess of 10,000 square feet in the aggregate and which is located
within fifty (50) miles of any resort owned, managed, operated or under
development or pre-development, or is being contemplated or evaluated for
development by GWR as of the date of the termination of your employment with
GWR.



--------------------------------------------------------------------------------

In addition to all of the remedies otherwise available to GWR, including, but
not limited to, recovery from you of the Severance Payment, damages and
reasonable attorneys’ fees incurred in the enforcement of this Agreement, GWR
shall have the right to injunctive relief to restrain and enjoin any actual or
threatened breach of the provisions of the “Non-Competition, Non-Solicitation
and Non-Disclosure” section of this Agreement. All of GWR’s remedies for breach
of this Agreement shall be cumulative and the pursuit of one remedy shall not be
deemed to exclude any other remedies available pursuant to this Agreement, at
law or in equity.

You acknowledge that you have carefully read and considered the provisions
hereof and, having done so, after having consulted with legal counsel at your
discretion, you (a) agree that the restrictions set forth in the
“Non-Competition, Non-Solicitation and Non-Disclosure” section of this Agreement
(including, but not limited to, the time periods of restriction therein) are
(i) fair and reasonable in light of the scope of the business conducted by GWR,
and (ii) reasonably required for the protection of the legitimate and essential
interests of GWR in, among other things, its customer and supplier
relationships, its employment relationships, its Business, its good will,
Confidential Information and Trade Secrets, and (b) recognize (i) the narrow
range of activities prohibited, (ii) the national market in which GWR operates,
and (iii) the limited geographic territories and time periods in which such
restrictions apply.

 

IV. Choice of Forum and Governing Law

You and GWR acknowledge and recognize the substantial contacts that you and GWR
have and will continue to have with the State of Delaware, the need for all
executives eligible for the Severance Payment to be treated equally regardless
of the location where they perform their employment duties, and the parties’
expectations under this Agreement are that Delaware law will apply. Accordingly,
you and GWR agree that (a) any litigation involving any actual or threatened
noncompliance with or breach of this Agreement, or regarding the interpretation,
validity and/or enforceability of this Agreement, shall be filed and conducted
exclusively in the State of Delaware, and (b) this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Delaware, without regard for any conflict of law principles. You consent to the
jurisdiction of the courts within Delaware and to the prompt dismissal of any
action related to this Agreement or its subject matter initiated by you in any
other jurisdiction.

 

V. Severability

Each provision of this Agreement shall be considered severable and if, for any
reason, any provision or provisions of this Agreement, or the application of
such provision to any party or circumstance, shall be held invalid or
unenforceable in any jurisdiction, such provision or provisions shall, as to
such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without invalidating the remaining provisions hereof, or the
application of the affected provisions to parties or circumstances other than
those to which it was held invalid or unenforceable, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

To the extent that any provision of this Agreement is held to be invalid or
unenforceable because it is overbroad, to the extent allowed by law that



--------------------------------------------------------------------------------

provision shall not be void but rather shall be limited only to the extent
required by applicable law and enforced as so limited.

 

V. Release

As a further condition to your receipt of the Severance Payment, you shall
execute, effective as of the date of termination of your employment with GWR, a
release in such form as is acceptable to GWR and you.

Please indicate your acknowledgment and acceptance of the terms and conditions
of this Agreement by executing a copy of this Agreement and returning it to me.

Sincerely,

Chief Executive Officer

Agreed to and accepted as of the          day of                  20:

 

 